DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 and 17-20 in the reply filed on June 15 2022 is acknowledged. Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2012/0306090 A1) in view of Or-Bach et al. (US 2017/0229174 A1). 
Rejection of claim 17 is included in the rejection of claim 1 since all the limitations of claim 17 are included in claim 1. 
Regarding claim 1, Smith teaches in Figs.1-11 and related text e.g. a resistive random access memory (RRAM) device (memory device; Para. 0004) comprising: a base layer (103; Fig.11; Para. 0017); a vertical electrode stack (112; Fig.11:Para. 0019) arranged over the base layer (103), wherein the vertical electrode stack comprises alternating mask elements (114; Fig.6; Para. 0018) and first electrodes (112), wherein each first electrode comprises an extended portion extending beyond at least one side surface of at least one mask element adjoining the first electrode (106 has a side surface extending beyond at least one insulating layer as a stair case as shown in Fig, 11); a switching layer (122; Fig.5; Para. 0024)  arranged along the extended portion of each first electrode (112; Fig.11) and along the at least one side surface of the at least one mask element adjoining the first electrode (112 and 106; Fig.11); and a second electrode (118; Fig.11) comprising a surface in contact with the switching layer (122; Fig.11).
Smith does not explicit state the following memory device is a RRAM device. 
However, Or-Bach teaches that the memory device can utilize a vertical structure of what one skilled in art would call a NAND architecture for RRAM (Para. 0051). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to utilize a vertical structure of a NAND architecture for a RRAM in the device of Smith as taught by Or-Bach since its very well known to NAND strings in a RRAM (Para. 0051).
Regarding claim 2, Smith as modified by Or- Bach teaches the extended portion of each first electrode comprises: a first extended segment extending beyond a first side surface of the at least one mask element adjoining the first electrode; and a second extended segment extending beyond a second side surface opposite to the first side surface of the at least one mask element adjoining the first electrode (Smith does not show the second segment since only one through via in Figure 11 is shown. However, figure shows one via of figure 2. Figure 2 show multiple via. Hence, there can be multiple vias with multiple extended portions as shown in Figure 11).
Regarding claim 3, Smith as modified by Or- Bach teaches wherein a length of the first extended segment is approximately equal to a length of the second extended segment (Smith teaches the same vias are formed with same size; Fig.11).
Regarding claim 4, Smith as modified by Or-Bach teaches wherein in the vertical electrode stack, lengths of the first electrodes are approximately equal, and lengths of the mask elements are approximately equal (the electrode layer and the mask layer are approximately equal in length to the mask element; the following limitation is a broad limitation and all the layers are approximately equal; Fig.11). wherein the second electrode is arranged over the vertical electrode stack.
 Regarding claim 5, Smith as modified by Or-Bach teaches wherein the surface of the second electrode in contact with the switching layer is an inner surface, the second electrode further comprises an outer surface opposite to the inner surface, and the outer surface of the second electrode comprises planar sections extending vertically alongside the vertical electrode stack (the outer surface of 118 is extending vertically alongside the vertical electrode stack; upper surface of 118). 
Regarding claim 6, Smith as modified by Or-Bach teaches the second electrode (118; Fig. 11) is arranged over the vertical electrode stack (over, 112; Fig.11).
Regarding claim 7, Smith as modified by Or-Bach teaches a first side surface of each first electrode is in vertical alignment with a first side surface of each mask element adjoining the first electrode (118 is in vertical alignment with 114; Fig.11).
Regarding claim 8, Smith as modified by Or-Bach teaches the extended portion of each first electrode extends beyond a second side surface of each mask element adjoining the first electrode, wherein the second side surface of each mask element is opposite to the first side surface of the mask element (side surface of extended electrode 112 is opposite to the left side surface of 112 and 114 as shown in Fig.11).
Regarding claim 8, Smith as modified by Or-Bach teaches an elongate hole extends vertically through the vertical electrode stack, and wherein the switching layer and the second electrode are arranged within the elongate hole (116; Fig.11).
Regarding claim 10, Smith as modified by Or-Bach teaches extended portion of each first electrode extends beyond a second side surface of the mask element arranged above and adjoining the first electrode (extended portion of 112 extends beyond the mask layer above 112), wherein the second side surface of the mask element is opposite to the first side surface of the mask element (the second side surface is left side surface of the 112; Fig.11).
Regarding claim 11, Smith as modified by Or-Bach teaches wherein the second side surface of each first electrode is in vertical alignment with the second side surface of the mask element arranged under and adjoining the first electrode (each of 112 and 114 has a second side surface vertically aligned opposite to the first side surface within the hole).
Regarding claim 12, Smith as modified by Or-Bach teaches lengths of the first electrodes decrease towards a top of the vertical electrode stack (106; Fig.3).
Regarding claim 13, Smith as modified by Or-Bach lengths of the mask elements decrease towards a top of the vertical electrode stack (104; Fig.13).
Regarding claim 14, Smith as modified by Or-Bach teaches the RRAM device is a three-dimensional (3D) RRAM device (Smith as modified by Or-Bach claim 1).
Regarding claim 18, Smith as modified by Or-Bach teaches he second electrodes of the RRAM devices are arranged as an integrated second electrode extending over the vertical electrode stacks of the RRAM devices and between the vertical electrode stacks of neighboring RRAM devices (the second electrode extends between two vertical memory formed form 112 and 114 in the device of smith as modified by Or-Bach; Fig.11).
Regarding claim 19, Smith as modified by Or-Bach teaches the switching layers of the RRAM devices are arranged as an integrated switching layer extending over the vertical electrode stacks of the RRAM devices and over the base layers between the vertical electrode stacks of neighboring RRAM devices (118 extending over the base layer; Fig.12).
Regarding claim 20, Smith as modified by Or-Bach teaches electrical devices arranged under the base layers of the RRAM devices (104; Fig.2; can include conductive structure: 100).

	Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mounir S Amer/Primary Examiner, Art Unit 2894